                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

CALVIN COLEMAN (#108298)                                                        CIVIL ACTION

VERSUS
                                                                                18-884-JWD-RLB
JAMES LEBLANC, ET AL.

                                              RULING

        Before the Court is the plaintiff’s Motion for Preliminary Injunction (R. Doc. 6-1). In

order to obtain injunctive relief, the plaintiff must establish: (1) a substantial likelihood of

prevailing on the merits; (2) a substantial threat of irreparable injury if the injunction is not

granted; (3) the threatened injury outweighs any harm that will result to the non-movant if the

injunction is granted; and (4) the injunction will not disserve the public interest. See Ridgely v.

Fed. Emergency Mgmt. Agency, 512 F.3d 727, 734 (5th Cir. 2008). If a plaintiff fails to meet his

burden regarding any of the necessary elements, the Court need not address the other elements

necessary for granting a preliminary injunction. See Roho, Inc. v. Marquis, 902 F.2d 356, 261

(5th Cir. 1990) (declining to address the remaining elements necessary to obtain a preliminary

injunction after finding that the plaintiff failed to show a substantial likelihood of success on the

merits).

        On the record before the Court, the plaintiff is not entitled to the relief requested. The

plaintiff is unable to demonstrate a substantial likelihood of success on the merits. The plaintiff

asserts in his Motion that some or all of his claims have not been exhausted as mandated by 42

U.S.C. § 1997e. See R. Doc. 6-1, p. 12. Though the plaintiff asserts that he has attempted to

exhaust his claims, the plaintiff has not supported this assertion with any documentary evidence.

Accordingly,
     IT IS ORDERED that the plaintiff’s Motion for Preliminary Injunction (R. Doc. 6-1) is

DENIED.


     Signed in Baton Rouge, Louisiana, on April 25, 2019.




                                     S
                                    JUDGE JOHN W. deGRAVELLES
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
